Fourth Court of Appeals
                               San Antonio, Texas
                                      April 12, 2019

                                   No. 04-19-00093-CV

                  IN THE INTEREST OF D.B.B., ET AL CHILDREN,

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA00420
                   The Honorable Linda A. Rodriguez, Judge Presiding

                                     ORDER
       The appellant A.R.’s motion for extension of time to file brief is hereby GRANTED.
Time is extended to April 29, 2019.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court